DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 2/10/22 is acknowledged.
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-10. And 15-16 of U.S. Patent No. 10,657, 996 in view of Hattori (US 2014-0314658).
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims fully encompasses the claims of US 10,657,996 and/or obvious variant of one another with slight optimization of ranges.  The 
Hattori discloses a magnetic recording medium comprising a magnetic layer with ε-iron oxide particles ([0050] and [0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘996’s iron oxide to be of ε-iron oxide, since Hattori discloses that this is a known material for a magnetic layer and to achieve a medium with higher density recording [0050].

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/986,894 in view of Hattori (US 2014-0314658).
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims fully encompasses the claims of US 16/986,894 and/or obvious variant of one another with slight optimization of ranges.  ‘894 discloses that the ferromagnetic powder is a hexagonal ferrite, however, fails to explicitly disclose that it is ε-iron oxide.  Hattori shows that ε-iron oxide is an equivalent structure known in the art [0050]. Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute hexagonal ferrite for ε-iron oxide in the application of ‘894.  Substitution of equivalents requires no express motivation as long as the prior art recognizes the .
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2004/0253483) in view of Hattori (US 2014/0314658).
Regarding claims 1-4, Watanabe discloses a magnetic recording medium comprising a non-magnetic support, a magnetic layer including a ferromagnetic powder, wherein an anisotropic magnetic field distribution is 0.40 or less [0016].  Watanabe discloses that the ferromagnetic powder is iron oxide [0022], however, fails to explicitly disclose that it is ε-iron oxide.  
Hattori discloses a magnetic recording medium comprising a magnetic layer with ε-iron oxide particles ([0050] and [0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe’s iron oxide to be of ε-iron oxide, since Hattori discloses that this is a known material for a magnetic layer and to achieve a medium with higher density recording [0050].
Regarding claim 7, Watanabe discloses the average particle size as claimed (Tables 2-4).

Regarding claim 9, Watanabe discloses a non-magnetic layer as claimed (Abstract).
Regarding claim 10, Watanabe discloses a backcoat layer as claimed ([0027] and Table 6).
Regarding claim 11, Watanabe discloses a head as claimed [0044].

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (US 2004/0072025) in view of Hattori (US 2014-0314658).
Regarding claims 1-4, Kishimoto discloses a magnetic recording medium comprising a nonmagnetic support, and a magnetic layer including a ferromagnetic powder, wherein an anisotropic magnetic field distribution is 0.6 or less ([0037], [0133]).  
Kishimoto discloses the claimed invention except that it uses iron nitride as the ferromagnetic powder instead of ε-iron oxide.  Hattori shows that ε-iron oxide is an equivalent structure known in the art [0050]. Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute iron nitride for ε-iron oxide in the invention of Kishimoto.  Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claim 7, Kishimoto in view of Hattori discloses the particle size as claimed (Kishimoto: Abstract; Hattori: Table 1).

Regarding claims 9-10, Kishimoto discloses a non-magnetic layer and a back coating layer as claimed ([0139-0140], [0160-0161])
Regarding claim 11, Kishimoto discloses a head as claimed [0137].
 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2004/0253483) (OR Kishimoto et al. (US 2004/0072025)) in view of Hattori (US 2014-0314658) as applied to claim 1, and further in view of Masaki (US 2005/0089722).
Watanabe (OR Kishimoto) discloses the anisotropic magnetic field distribution, however, fails to explicitly disclose the anisotropic magnetic field at presently claimed.
Masaki discloses a magnetic tape comprising an anisotropic magnetic field of 239-1200 kA/m (claim 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe (OR Kishimoto)’s medium to comprise a Hk of 239-1200 kA/m, as suggested by Masaki, in order to obtain a medium with little effect of thermal fluctuation (Abstract).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785     

/Holly Rickman/Primary Examiner, Art Unit 1785